Continuation Sheet of Advisory Action
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation of Box 12
Applicant’s on pages 6-11 have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8 of the reply, Applicant alleges Yazawa is deficient by not teaching the wherein clause of claim 1. This is not found persuasive of error because claim scope is generally not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the wherein clause of claim 1 has been fully considered but afforded not patentable weight as this clause is only a statement of intended outcome that does not further limit the structure of the claimed solid support composition/article. Alternatively, Yazawa expressly considers substituting polyvinyl pyrrolidone for polyvinyl alcohol, thus yielding a substantially identical structure to the claimed composition and so any properties/functions such as the wherein clause of claim 1 are presumed inherent absent any showing to the contrary; see M.P.E.P. § 2112.01.
On pages 9-10 of the reply, Applicant alleges the claimed composition yields unexpected results. These arguments rely on the declaration of record dated 4/29/2019. This is not found persuasive of error because the declaration only compares embodiments of the claimed solid support composition/article against 

Conclusion
No claims are allowed. No claims are free of the prior art.

/Sean C. Barron/Primary Examiner, Art Unit 1653